Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed October 12, 2021, claims 1,3, 9-10, 13, 17, and 22 has been amended, and claims 1, 1-24 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 112 fourth paragraph applicant’s arguments, see page 8 paragraph 2, filed October 12, 2021, with respect to claims 9 and 13 have been fully considered and are persuasive.  The 35 U.S.C. 112 fourth paragraph rejection of claims 9 and 13 have been withdrawn. 
Regarding 35 U.S.C. 102 and 103 applicant’s arguments, s see page 8 paragraph 4 – page 13, filed October 12, 2021,, with respect to claims 1-24 have been fully considered and are not persuasive.   
Applicant’s arguments with respect to claims 1, 9, 13  and 17 have been considered but are
                  moot because the arguments do not apply to the reference being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence, a new ground of rejection is further presented in view of Rodoni et al. (US Pub. No.: 2017/0118609), a new ground of rejection is further presented in view of McFarland et al. (US Pub. No.: 2006/0063523), a new ground of rejection is further presented in view of Kates (US Pub. No.: 2007/0063833),  and a new ground of rejection is further presented in view of Johnson et al. (US Patent No.: 6,553,336).

Drawings

The drawings are objected to under 37 CFR 1.83(a) because they fail to show: a system, comprising: at least one material sensor including: “a sensing device” that directly senses “a level” of “a material” in “a container” at a selected rate according to a schedule.



Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 has been amended to recite, " ... an electronic circuit including a sensing device that directly senses a level of a material in a container at a selected rate according to a schedule”. Neither the claim nor the specification further describe a selected rate. Paragraph 69 discloses “FIG. 7 is an example of a software algorithm which may be stored in and executed by a material sensor. According to this embodiment, the device may enter sleep/wake modes 15according to configurable schedules and/or according to activity. The SoC on which the algorithm is executed may provide features for implementing sleep/wake modes. Upon power- up 710 the sensor performs a check 712 to determine status, identity, etc., of one or more connected sensing device. A calibration procedure 714 is performed if enabled by manual pressing of a calibration button, which is confirmed at 716. For example, when a material sensor 20is newly installed is a dispenser, a calibration procedure may be required. Initiation of the calibration procedure is confirmed by a visual indicator, such as flashing of an L EID 718 for a duration, e.g., 5 seconds. The calibration procedure may include taking first and second sensor readings and storing the sensor readings, 720-728, For example, first and second readings may -24- 
correspond to first and second levels of material in the dispenser. If the button is not pressed calibration is not performed and the system proceeds to step 730. At 730 a sensor reading is taken, the data is then packaged 732 together with other relevant information such as device ID, location, etc., some of which may be stored in the system memory (e.g., EEPROM), and 5transmitted 734 to a base station, server, etc. using, e.g., Bluetooth. The device may then enter a sleep mode 736 for a selected duration or during a period of inactivity, at the end of which it awakens 740 and takes another sensor reading 730”. The claims and the specification of the instant application does not describe the method/step, “...a sensing device that directly senses a level of a material in a container at a selected rate according to a schedule”. Therefore claim 1 is rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement
The subject matter was not described in the specification (see paragraphs 0059, 0062, 0069) in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and /or use the invention.


Claims 2-8, 10-12, 14-16 and 18-24 are also rejected since they are dependent on the rejected dependent claims 5, 13, 21 and 29, respectfully, as set forth above.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 has been amended to recite, “A material sensor, comprising: an electronic circuit including a sensing device that directly senses a level of a material in a container at a selected rate according to a schedule”, in lines 1-3. It is unclear whether/how the sensing device directly senses a level of a material in a container at a selected rate according to a schedule. The claim is unclear.

It is also unclear as to what  is meant by, “a selected rate”.
It is also unclear as to what  is meant by, “a selected rate” according to a schedule. 

Claims 9, 13 and 17 are also rejected for the same reason as set forth above for claim 1.
Claims 2-8, 10-12, 14-16 and 18-24 are also rejected since they are dependent on the rejected dependent claims 5, 13, 21 and 29, respectfully, as set forth above.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 5-6, 9, 13-14, 16-17, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over O’Toole et al. (US Pub. No.: 2016/0180688), and further in view of Rodoni et al. (US Pub. No.: 2017/0118609).

As per claim 1, O’Toole disclose A material sensor (see Fig.2A-B, Fig.4, a system 200), comprising: 
an electronic circuit (see Fig.2A-B, a passive RFID component 219 interfacing with a notification component 213) including a sensing device  (see Fig.2A-B, a notification component 213 with a sensing device,  the RFID component 219 interfacing with the notification component 213) that directly senses a level of a material in a container at a selected rate according to a schedule (see Fig.2A-B, Fig.4, a hygiene device 208, see para. 0034, the service notification request 218  comprise a signal that energizes the passive RFID component 219 so that the RFID component 219  transition the notification component 213 from the dormant low powered state into an operational state (e.g., a higher powered state than the dormant low powered state), the notification component 213 evaluate a current operational status of the material dispenser 208 to determine a service notification 220, where the service notification 220 indicates that the refill container 210 is low on material 212 / senses a level of a material according to a   low level/schedule, see also Abstract, para. 0006, 0034); 
(see para. 0034, the notification component 213  evaluate a current operational status of the material dispenser 208 to determine a service notification 220, the service notification 220 indicate that the refill container 210 is low on material 212 and that the dispenser nozzle 214 is clogged. The maintenance management device 206 may display a textual alert 222 based upon the service notification 220 to the housekeeper 202 (e.g., the textual alert 222 may be displayed through a screen of the maintenance management device 206 {a base station})); and 
a microcontroller (see Fig.2A-B, the notification component 213 with a CPU/a microcontroller) that executes a control algorithm that implements the schedule to control operation of the sensing device and the communications device (see para. 0034, the RFID component 219 transition the notification component 213 from the dormant low powered state into an operational state (e.g., a higher powered state than the dormant low powered state), the notification component 213 evaluate a current operational status of the material dispenser 208 to determine a service notification 220, the service notification 220 indicate that the refill container 210 is low on material 212, executes a control algorithm that implements the schedule, the refill container 210 is low on material 212).

Although O’Toole disclose a communications device that transmits data relating to the sensed level of the material to a base station; 

O’Toole however does not explicitly disclose a communications device that transmits data relating to the sensed level of the material to a base station at the selected rate “according to the schedule”; 

Rodoni however disclose a communications device that transmits data relating to the sensed level of the material to a base station at the selected rate “according to a schedule” (see para. 0047, Controller 26 is configured to track the hatch status signals and, in conjunction with other information (e.g., an elapsed period of time or a signal from another sensor), determine that receptacle 14 is full. For instance, 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a communications device that transmits data relating to the sensed level of the material to a base station at the selected rate “according to a schedule”, as taught by Rodoni, in the system of O’Toole, so as to place the on-demand request based on a fill demand sensor activity or schedule, see Rodoni, paragraph 0037.

As per claim 3, the combination of O’Toole and Rodoni disclose the material sensor of claim 1.

O’Toole further disclose wherein the communications device relays the sensed level of the material to the base station wirelessly (see para. 0034, the notification component 213 evaluate a current operational status of the material dispenser 208 to determine a service notification 220, and relays the sensed level of the material to the base station wirelessly, see also para. 0006,  0050).  

As per claim 5, the combination of O’Toole and Rodoni disclose the material sensor of claim 1.

O’Toole further disclose wherein the container is selected from a material dispenser (see Fig.2B, the maintenance management device 206 coming within the communication threshold distance 216 of the material dispenser 208) and a material receptacle (see Fig.3A-C, the maintenance management device 304 coming within the communication threshold distance 312 of the paper towel dispenser 308 / a material receptacle).  

As per claim 6, the combination of O’Toole and Rodoni disclose the material sensor of claim 5.

O’Toole further disclose wherein the material dispenser is selected from a paper dispenser (see Fig.3B, para. 0036, the maintenance management device 304 coming within the communication threshold distance 312 of the paper towel dispenser 308) and a liquid dispenser (see Fig.2B, see para. 0032, 0034, a material dispenser 208 configured to dispense material 212 of a refill container 210 through a dispenser nozzle 214 / a liquid dispenser).  

As per claim 9, O’Toole  A system, comprising: at least one material sensor (see Fig.2A-B, Fig.4, a system 200, a passive RFID component 219 interfacing with a notification component 213) including a sensing device  (see Fig.2A-B, a notification component 213 with a sensing device,  the RFID component 219 interfacing with the notification component 213) that directly senses a level of a material in a container at a selected rate according to a schedule (see Fig.2A-B, Fig.4, a hygiene device 208, see para. 0034, the service notification request 218  comprise a signal that energizes the passive RFID component 219 so that the RFID component 219  transition the notification component 213 from the dormant low powered state into an operational state (e.g., a higher powered state than the dormant low powered state), the notification component 213 evaluate a current operational status of the material dispenser 208 to determine a service notification 220, where the service notification 220 indicates that the refill container 210 is low on material 212 / senses a level of a material according to a low level/schedule, see also Abstract, para. 0006, 0034), a communications device (see Fig.2A-B, a notification component 213 with a communications device) that transmits data relating to the sensed level of the material to a base 
a processor (see Fig. 5, Network Device 510 with a CPU/a processor, see also Fig.7, device 712 includes at least one processing unit 716) that receives data from the base station and performs one or more operations based on the data (see Fig.5, the maintenance management device 508 communicate over a network utilizing the communication connection 512, the maintenance management device 508 upload 514 the service notification data over the network to a computing device 510); 
wherein one said operation comprises sending a notification advising of the sensed level of material in a material dispenser or a material receptacle to a user (see para. 0040, the maintenance management device 508 may have collected and stored (e.g., within memory of the maintenance management device 508) service notifications from hygiene devices as service notification data, and the maintenance management device 508 upload 514 the service notification data over the network to a computing device of a user, see also Fig.5, Fig.7, para. 0047, 0052, the maintenance management device 508 is able to communicate over a network utilizing the communication connection 512, the maintenance management device 508 upload 514 the service notification data, the service notifications from hygiene 

Although O’Toole disclose a communications device that transmits data relating to the sensed level of the material to a base station; 

O’Toole however does not explicitly disclose a communications device that transmits data relating to the sensed level of the material to a base station at the selected rate “according to the schedule”; 

Rodoni however disclose a communications device that transmits data relating to the sensed level of the material to a base station at the selected rate “according to a schedule” (see para. 0047, Controller 26 is configured to track the hatch status signals and, in conjunction with other information (e.g., an elapsed period of time or a signal from another sensor), determine that receptacle 14 is full. For instance, controller 26 may also receive one or more fill level signals from sensors 30 and may be configured to determine whether or to what extent receptacle 14 is full. Controller 26 may compare fill level determinations with other determinations, such as hatch statuses, to more accurately assess whether receptacle 14 is actually full. For instance, a determination that the filled volume of receptacle 14 is high while the hatch status has been partially open for a threshold period of time may be indicative that receptacle 14 is full despite a very low weight determination (i.e., receptacle 14 may be full of a low-density material). Such determinations and associated information is stored in memory 44, used to activate corresponding signals via status indicators 38, and transmitted to remote waste service providers in conjunction with requests or commands for waste removal activities /  transmits data relating to the sensed level of the material to a base station at the selected rate “according to a schedule”, a schedule for waste removal, see also para. 0037). 



As per claim 13, claim 13 is rejected the same way as claim 9. O’Toole further disclose a non-transitory computer-readable medium storing instructions thereon, a computer (see Fig.5, 0040, 0041, a computer-readable medium comprising processor-executable instructions configured to implement one or more of the techniques presented, see also para. 0005, a computing device carried by a user such as a housekeeper or attached to a maintenance cart comprising supplies used by the housekeeper), direct the computer to control operation including one or more of: receiving data from one or more sensor; storing the data; analyzing the data (see Fig.5, para. 0040-0041; The maintenance management device 508 may have collected and stored (e.g., within memory of the maintenance management device 508) service notifications from hygiene devices as service notification data, the maintenance management device 508 have collected and stored (e.g., within memory of the maintenance management device 508) service notifications from hygiene devices as service notification data)); determining statistics from the data (see Fig.1-7, para. 0006, 0024, 0027, The service notification may comprise information regarding a battery status of batteries disposed within the hygiene device, supply status (e.g., indicating an amount of fluid, paper towels, etc. contained within a supply reservoir and dispensed via the hygiene device), hygiene device usage statistics (e.g., a number of dispense events since installation of a refill reservoir or since the supply reservoir was last refilled)); and  sending a notification relating to the data received from the one or more sensors to a user (see Fig.7, para. 0041, 0047, 0050, the maintenance management device 508 establish a communication connection 512 with the network device 510, the maintenance management device 508 is be able to communicate over a network utilizing the communication connection 512, the maintenance management device 508 upload 514 the service notification data over the network to a user of the computing device 712, see also para. 0027, a user is notified that the 

As per claim 14, O’Toole disclose the non-transitory computer-readable medium of claim 13.

O’Toole further disclose wherein the one or more sensors are selected from material sensors, traffic sensors, and beacons; wherein the notification comprises at least one of a level of material in a dispenser, a level of material in a receptacle, a traffic level, and a location of a user (see Fig.2A-B, a notification component 213 with a sensing device,  the RFID component 219 interfacing with the notification component 213, see Fig.2A-B, Fig.4, a hygiene device 208, see para. 0034, the service notification request 218  comprise a signal that energizes the passive RFID component 219 so that the RFID component 219  transition the notification component 213 from the dormant low powered state into an operational state (e.g., a higher powered state than the dormant low powered state), the notification component 213 evaluate a current operational status of the material dispenser 208 to determine a service notification 220, where the service notification 220 indicates that the refill container 210 is low on material 212 / senses a level of a material).  

As per claim 16, O’Toole disclose the non-transitory computer-readable medium of claim 13.

O’Toole further disclose wherein determining statistics comprises long-term data analytics about material usage and maintenance history (see para. 0006, 0024, 0027, the current operational status may also or instead be evaluated based upon usage statistics recorded in memory of the hygiene device by a processing unit of the hygiene device, the number of dispense events since the supply reservoir was last refilled/replaced or since the last maintenance is recorded as the usage statistics).  


As per claim 17, O’Toole disclose A method for remote monitoring of at least one parameter of a facility, comprising: 
disposing an electronic sensing device in or on a container of the facility, wherein the electronic sensing device directly senses a level of a material in the container at a selected rate according to a schedule (see Fig.2A-B, a notification component 213 with a sensing device, the RFID component 219 interfacing with the notification component 213, see Fig.2A-B, Fig.4, a hygiene device 208, see para. 0034, the service notification request 218  comprise a signal that energizes the passive RFID component 219 so that the RFID component 219  transition the notification component 213 from the dormant low powered state into an operational state (e.g., a higher powered state than the dormant low powered state), the notification component 213 evaluate a current operational status of the material dispenser 208 to determine a service notification 220, where the service notification 220 indicates that the refill container 210 is low on material 212 / senses a level of a material));  
transmitting data relating to the sensed level of the material to a base station (see para. 0034, the notification component 213  evaluate a current operational status of the material dispenser 208 to determine a service notification 220, the service notification 220 indicate that the refill container 210 is low on material 212 and that the dispenser nozzle 214 is clogged. The maintenance management device 206 may display a textual alert 222 based upon the service notification 220 to the housekeeper 202 (e.g., the textual alert 222 may be displayed through a screen of the maintenance management device 206 {a base station}); and 
using a microcontroller (see Fig.2A-B, the notification component 213 with a CPU/a microcontroller) to executes a control algorithm that implements the schedule to control operation of the sensing device and the communications device (see para. 0034, the RFID component 219 transition the notification component 213 from the dormant low powered state into an operational state (e.g., a higher powered state than the dormant low powered state), the notification component 213 evaluate a current operational status of the material dispenser 208 to determine a service notification 220, the service notification 220 indicate that the refill container 210 is low on material 212, executes a control algorithm that implements the schedule, the refill container 210 is low on material 212)

wherein one said operation comprises sending a notification advising of the sensed level of the material in the container to a user (see Fig.5, Fig.7, para. 0047, 0052, the maintenance management device 508 is able to communicate over a network utilizing the communication connection 512, the maintenance management device 508 upload 514 the service notification data, the service notifications from hygiene devices, over the network to a user of the computing device 712, see also para. 0007, 0027, a user is notified that the hygiene device received the service notification request but does not require maintenance given its current operational status or on other cases needs maintenance).  

Although O’Toole disclose a communications device that transmits data relating to the sensed level of the material to a base station; 

O’Toole however does not explicitly disclose a communications device that transmits data relating to the sensed level of the material to a base station at the selected rate “according to the schedule”; 

Rodoni however disclose a communications device that transmits data relating to the sensed level of the material to a base station at the selected rate “according to a schedule” (see para. 0047, Controller 26 is configured to track the hatch status signals and, in conjunction with other information (e.g., an elapsed period of time or a signal from another sensor), determine that receptacle 14 is full. For instance, controller 26 may also receive one or more fill level signals from sensors 30 and may be configured to determine whether or to what extent receptacle 14 is full. Controller 26 may compare fill level determinations with other determinations, such as hatch statuses, to more accurately assess whether 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a communications device that transmits data relating to the sensed level of the material to a base station at the selected rate “according to a schedule”, as taught by Rodoni, in the system of O’Toole, so as to place the on-demand request based on a fill demand sensor activity or schedule, see Rodoni, paragraph 0037.


As per claim 18, O’Toole disclose the method of claim 17.

O’Toole further disclose wherein the container is selected from a material dispenser (see Fig.2B, the maintenance management device 206 coming within the communication threshold distance 216 of the material dispenser 208) and a material receptacle (see Fig.3A-C, the maintenance management device 304 coming within the communication threshold distance 312 of the paper towel dispenser 308 / a material receptacle).  

As per claim 19, O’Toole disclose the method of claim 17.

O’Toole further disclose wherein the material dispenser is selected from a paper dispenser (see Fig.3B, para. 0036, the maintenance management device 304 coming within the communication threshold 

As per claim 23, O’Toole disclose the method of claim 17.

O’Toole further disclose further comprising assigning an electronic beacon to the user; wherein the beacon automatically establishes wireless communication with the base station when within a wireless communications range; wherein communication of the beacon with the base station indicates that the user is at the location of the base station; wherein a location of the user is logged according to the location of the base station (see para. 0005-0007, a notification component, associated with a hygiene device (e.g., a material dispenser, an air freshener, a flush valve, a paper towel dispenser, and/or any other serviceable device), is configured to receive a service notification request from a maintenance management device based upon the maintenance management device being within a communication threshold distance of the hygiene device, the maintenance management device (e.g., a computing device carried by a user such as a housekeeper or attached to a maintenance cart comprising supplies used by the housekeeper) may emit the service notification request, which may be received when the maintenance management device is within communication range of the hygiene device. In some embodiments, the maintenance management device comprises a powered beacon through which the service notification request is emitted and the service notification request is used to energize a passive radio frequency identification device (RFID) component of the notification component).  

Claims 2, 11, 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over O’Toole et al. (US Pub. No.: 2016/0180688), in view of Rodoni et al. (US Pub. No.: 2017/0118609), and further in view of Yenni et al. (US Pub. No.: 2009/0119142).

As per claim 2, the combination of O’Toole and Rodoni disclose the material sensor of claim 1.

The combination of O’Toole and Rodoni however does not explicitly disclose the method further comprising a feature that calibrates the material sensor for selected levels of the material.  

Yenni however disclose a material sensor (see Fig.10, para. 0106, Fig.11, para. 0133) further comprising a feature that calibrates the material sensor for selected levels of the material (see para. 0100-0103, the restroom 101 devices, such as the fixtures 130, and other services devices also may interact with the restroom convenience center system 100 to perform activities such as device calibration / a feature that calibrates the material sensor for selected levels).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a feature that calibrates the material sensor for selected levels of the material, as taught by Yenni, in the system of O’Toole and Rodoni, so as to enable calibration of a sensor device, see Yenni, paragraph 0101.

As per claim 11, O’Toole disclose the system of claim 10.

The combination of O’Toole and Rodoni however does not explicitly disclose wherein the notification comprises at least one of SMS and email.  

Yenni however disclose wherein a notification comprises at least one of SMS and email (see Fig.3,  Fig.5, para. 0052-0058, 0062-0066, FIG. 3 also illustrates a local area network (LAN) 310 to which the restroom convenience center controller 110 is communicatively connected via, for example, a 10/100 Base T Ethernet or 802.11 wireless, or cellular data connection. The LAN 310 can provide connectivity to and from the restroom convenience center controller 110 and a global command center, e.g., a restroom convenience center controller 110 server and/or the NOC 510 described in greater detail below. The LAN 310 can effectuate communications in the form of a Web interface, email services, short message  SMS) text for wireless devices using, for example, but not limited to extensible markup language (XML) and/or file transport protocol (FTP).).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a notification comprises at least one of SMS and email, as taught by Yenni, in the system of O’Toole and Rodoni, so as to enable calibration of a sensor device, see Yenni, paragraph 0101.

As per claim 15, the combination of O’Toole and Rodoni disclose the non-transitory computer-readable medium of claim 13.

The combination of O’Toole and Rodoni however does not explicitly disclose wherein the notification comprises at least one of SMS and email.  

Yenni however disclose wherein the notification comprises at least one of SMS and email (see Fig.3,  Fig.5, para. 0052-0058, 0062-0066, FIG. 3 also illustrates a local area network (LAN) 310 to which the restroom convenience center controller 110 is communicatively connected via, for example, a 10/100 Base T Ethernet or 802.11 wireless, or cellular data connection. The LAN 310 can provide connectivity to and from the restroom convenience center controller 110 and a global command center, e.g., a restroom convenience center controller 110 server and/or the NOC 510 described in greater detail below. The LAN 310 can effectuate communications in the form of a Web interface, email services, short message services (SMS) text for wireless devices using, for example, but not limited to extensible markup language (XML) and/or file transport protocol (FTP)).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a notification comprises at least one of 

As per claim 24, the combination of O’Toole and Rodoni disclose the method of claim 17.

The combination of O’Toole and Rodoni however does not explicitly disclose wherein the notification comprises at least one of SMS and email.  

Yenni however disclose wherein a notification comprises at least one of SMS and email (see Fig.3,  Fig.5, para. 0052-0058, 0062-0066, FIG. 3 also illustrates a local area network (LAN) 310 to which the restroom convenience center controller 110 is communicatively connected via, for example, a 10/100 Base T Ethernet or 802.11 wireless, or cellular data connection. The LAN 310 can provide connectivity to and from the restroom convenience center controller 110 and a global command center, e.g., a restroom convenience center controller 110 server and/or the NOC 510 described in greater detail below. The LAN 310 can effectuate communications in the form of a Web interface, email services, short message services ( SMS) text for wireless devices using, for example, but not limited to extensible markup language (XML) and/or file transport protocol (FTP)).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a notification comprises at least one of SMS and email, as taught by Yenni, in the system of O’Toole and Rodoni, so as to enable calibration of a sensor device, see Yenni, paragraph 0101.

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over O’Toole et al. (US Pub. No.: 2016/0180688), in view of Rodoni et al. (US Pub. No.: 2017/0118609), and further in view of Gaisser et al. (US Pub. No.: 2015/0022361).

As per claim 4, the combination of O’Toole and Rodoni disclose the material sensor of claim 1.

The combination of O’Toole and Rodoni however does not explicitly disclose wherein the sensing device is an optical sensing device.

Gaisser however disclose wherein the sensing device is an optical sensing device (see para. 0079, the indicator includes a camera or other optical sensor for estimating a change in the amount of the cleaning agent, the sensor which is used for detecting an amount change, the indication of a dispensing of a sufficient amount of cleaning agent is considered as a personal hygiene event).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the sensing device is an optical sensing device, as taught by Gaisser, in the system of O’Toole and Rodoni, so as to enable provides for an apparatus which include dispensary components for dispensing soap and other liquids, and a system for generating signals and producing a visual/audio alerts to assist hygiene compliance and using an optical sensor for estimating a change in the amount of the cleaning agent, see Gaisser, paragraph 0079.

Claims 7, 10, 12, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over O’Toole et al. (US Pub. No.: 2016/0180688), in view of Rodoni et al. (US Pub. No.: 2017/0118609), and further in view of Himmelmann et al. (US Pub. No.: 2015/0206077).

As per claim 7, the combination of O’Toole and Rodoni disclose the material sensor of claim 5.

The combination of O’Toole and Rodoni however does not explicitly disclose wherein the material receptacle is selected from a waste receptacle and a recycling receptacle.  

Himmelmann however disclose wherein a material receptacle is selected from a waste receptacle and a recycling receptacle (see para. 0028, 0031, the fourth dispenser 10 in the form of a waste bin can be provided with a fourth sensor 10a which is arranged for detecting the amount of a consumable used and placed as waste in the dispenser 10, the level of trash in the waste bin 10 is detected by means of the corresponding fourth sensor 10a).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a material receptacle is selected from a waste receptacle and a recycling receptacle as taught by Himmelmann, in the system of O’Toole and Rodoni, so as to enable a plurality of sensors of which at least one sensor is arranged for monitoring the level of a consumable in connection with said space, see Himmelmann, paragraphs 6-9.

As per claim 10, the combination of O’Toole and Rodoni disclose the system of claim 9.

The combination of O’Toole and Rodoni however does not explicitly disclose the system further comprising a traffic sensor; wherein the traffic sensor comprises an electronic circuit including a sensing device that senses presence of a person in a selected location or within a selected proximity to the traffic sensor as a measure of traffic; a communications device that relays data relating to the measure of traffic to the base station; and a microcontroller that controls operation of the sensing device and the communications device .  

Himmelmann however disclose a system further comprising a traffic sensor; wherein the traffic sensor comprises an electronic circuit including a sensing device that senses presence of a person in a selected location or within a selected proximity to the traffic sensor as a measure of traffic; a communications device that relays data relating to the measure of traffic to the base station; and a microcontroller that controls operation of the sensing device and the communications device (Fig.1, Fig.2, para. 0029-0038, the washroom 1 is suitably also equipped with a fifth sensor 11 in the form of a traffic sensor, i.e. a sensor 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the system further comprising a traffic sensor; wherein the traffic sensor comprises an electronic circuit including a sensing device that senses presence of a person in a selected location or within a selected proximity to the traffic sensor as a measure of traffic; a communications device that relays data relating to the measure of traffic to the base station; and a microcontroller that controls operation of the sensing device and the communications device, as taught by Himmelmann, in the system of O’Toole and Rodoni, so as to enable a plurality of sensors of which at least one sensor is arranged for monitoring the level of a consumable in connection with said space, see Himmelmann, paragraphs 6-9.

As per claim 12, the combination of O’Toole, Rodoni and Himmelmann disclose the system of claim 10.

O’Toole further disclose the system further comprising a beacon;  wherein the beacon is assigned to the user; wherein the beacon comprises an electronic circuit including a communication device that 

As per claim 20, the combination of O’Toole and Rodoni disclose the method of claim 17.

The combination of O’Toole and Rodoni however does not explicitly disclose wherein the material receptacle is selected from a waste receptacle and a recycling receptacle.  

Himmelmann however disclose wherein a material receptacle is selected from a waste receptacle and a recycling receptacle (see para. 0028, 0031, the fourth dispenser 10 in the form of a waste bin can be provided with a fourth sensor 10a which is arranged for detecting the amount of a consumable used and placed as waste in the dispenser 10, the level of trash in the waste bin 10 is detected by means of the corresponding fourth sensor 10a).  

Himmelmann, paragraphs 6-9.

As per claim 22, the combination of O’Toole and Rodoni disclose the method of claim 17.

The combination of O’Toole and Rodoni however does not explicitly disclose the method further comprising disposing an electronic traffic sensor that senses presence of a person in a selected location or within a selected proximity to the traffic sensor as a measure of traffic; communicating data relating to the measure of traffic to the base station; and using the processor to perform one or more operations based on the measure of traffic;  wherein sending a notification comprises advising of amount of traffic at the selected location.  

Himmelmann however disclose a system further comprising a traffic sensor; wherein the traffic sensor comprises an electronic circuit including a sensing device that senses presence of a person in a selected location or within a selected proximity to the traffic sensor as a measure of traffic; a communications device that relays data relating to the measure of traffic to the base station; and a microcontroller that controls operation of the sensing device and the communications device (Fig.1, Fig.2, para. 0029-0038, the washroom 1 is suitably also equipped with a fifth sensor 11 in the form of a traffic sensor, i.e. a sensor for detecting the number of persons entering the washroom 1. Such a traffic sensor 11 can suitably be positioned on a wall or in a door entrance, as shown in FIG. 1. The traffic sensor 11 can be based on a light emitting diode which cooperates with a photodetector (not shown in FIG. 1). Alternatively, it can be based on other known technology for detecting each visitor entering the washroom, thereby enabling detection or counting of the number of visitors. Other examples of traffic sensors is a trigger sensor triggered by the opening of a door to the washroom 1, a motion sensor triggered by movement of a visitor 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the system further comprising a traffic sensor; wherein the traffic sensor comprises an electronic circuit including a sensing device that senses presence of a person in a selected location or within a selected proximity to the traffic sensor as a measure of traffic; a communications device that relays data relating to the measure of traffic to the base station; and a microcontroller that controls operation of the sensing device and the communications device, as taught by Himmelmann, in the system of T O’Toole and Rodoni, so as to enable a plurality of sensors of which at least one sensor is arranged for monitoring the level of a consumable in connection with said space, see Himmelmann, paragraphs 6-9.

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over O’Toole et al. (US Pub. No.: 2016/0180688), in view of Rodoni et al. (US Pub. No.: 2017/0118609), and further in view of Harris et al. (US Pub. No.: 2015/0170502).

As per claim 8, the combination of O’Toole and Rodoni disclose the material sensor of claim 5.

The combination of O’Toole and Rodoni however does not explicitly disclose wherein the material sensor is adapted to be retrofitted to an existing material dispenser or material receptacle.

Harris however disclose wherein a material sensor is adapted to be retrofitted to an existing material dispenser or material receptacle (see para. 0018, 0065, a retrofittable hygiene facilitation device. There, the hygiene device comprises a hygiene material container and a dispensing means, the hygiene material positioned within a case and the dispensing means coupled with the case. The dispensing means of the hygiene device is configured to release hygiene material from the hygiene material container upon activation, the retrofittable hygiene facilitation device comprises a housing, two or more sensors).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a material sensor is adapted to be retrofitted to an existing material dispenser or material receptacle, as taught by Harris, in the system of O’Toole and Rodoni, so as to provide a hygiene facilitation system is also provided comprising a retrofittable hygiene facilitation device that can be mounted on, or collocated with, conventional hygiene devices, see Harris, paragraphs 9-12.
 
As per claim 21, the combination of O’Toole and Rodoni disclose the method of claim 17.

The combination of O’Toole and Rodoni however does not explicitly disclose wherein the material sensor is adapted to be retrofitted to an existing material dispenser or material receptacle.  

Harris however disclose wherein a material sensor is adapted to be retrofitted to an existing material dispenser or material receptacle (see para. 0018, 0065, a retrofittable hygiene facilitation device. There, the hygiene device comprises a hygiene material container and a dispensing means, the hygiene material positioned within a case and the dispensing means coupled with the case. The dispensing means of the hygiene device is configured to release hygiene material from the hygiene material container upon activation, the retrofittable hygiene facilitation device comprises a housing, two or more sensors).

Harris, paragraphs 9-12.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection
Claims 1, 9, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over O’Toole et al. (US Pub. No.: 2016/0180688), and further in view of McFarland et al. (US Pub. No.: 2006/0063523).

As per claim 1, O’Toole disclose A material sensor (see Fig.2A-B, Fig.4, a system 200), comprising: 
an electronic circuit (see Fig.2A-B, a passive RFID component 219 interfacing with a notification component 213) including a sensing device  (see Fig.2A-B, a notification component 213 with a sensing device,  the RFID component 219 interfacing with the notification component 213) that directly senses a level of a material in a container at a selected rate according to a schedule (see Fig.2A-B, Fig.4, a hygiene device 208, see para. 0034, the service notification request 218  comprise a signal that energizes the passive RFID component 219 so that the RFID component 219  transition the notification component 213 from the dormant low powered state into an operational state (e.g., a higher powered state than the dormant low powered state), the notification component 213 evaluate a current operational status of the material dispenser 208 to determine a service notification 220, where the service notification 220 indicates that the refill container 210 is low on material 212 / senses a level of a material according to a   low level/schedule, see also Abstract, para. 0006, 0034); 
a communications device (see Fig.2A-B, a notification component 213 with a communications device) that transmits data relating to the sensed level of the material to a base station (see para. 0034, ; and 
a microcontroller (see Fig.2A-B, the notification component 213 with a CPU/a microcontroller) that executes a control algorithm that implements the schedule to control operation of the sensing device and the communications device (see para. 0034, the RFID component 219 transition the notification component 213 from the dormant low powered state into an operational state (e.g., a higher powered state than the dormant low powered state), the notification component 213 evaluate a current operational status of the material dispenser 208 to determine a service notification 220, the service notification 220 indicate that the refill container 210 is low on material 212, executes a control algorithm that implements the schedule, the refill container 210 is low on material 212).

Although O’Toole disclose a communications device that transmits data relating to the sensed level of the material to a base station; 

O’Toole however does not explicitly disclose a communications device that transmits data to a base station at the selected rate “according to the schedule”; 

McFarland however disclose a communications device that transmits data to a base station at the selected rate “according to the schedule”  (see para. 0027, 0046, 0053, The network may automatically identify problematic conditions associated with operating building equipment. The various parameters monitored each may be sensed by a sensor on a wireless radio. The wireless radio {a communications device} transmit the value of the parameter to the network, either periodically  {transmits data to a base station at the selected rate “according to the schedule”} or upon being queried by the network or sensing 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a communications device that transmits data to a base station at the selected rate “according to a schedule”, as taught by McFaeland, in the system of O’Toole, so as to transmit the value of the parameter to the network periodically, that is transmit sensor readings on a periodic basis, such as every half hour or hour, see Rodoni, paragraph 0037.

As per claim 9, O’Toole  A system, comprising: at least one material sensor (see Fig.2A-B, Fig.4, a system 200, a passive RFID component 219 interfacing with a notification component 213) including a sensing device  (see Fig.2A-B, a notification component 213 with a sensing device,  the RFID component 219 interfacing with the notification component 213) that directly senses a level of a material in a container at a selected rate according to a schedule (see Fig.2A-B, Fig.4, a hygiene device 208, see para. 0034, the service notification request 218  comprise a signal that energizes the passive RFID component 219 so that the RFID component 219  transition the notification component 213 from the dormant low powered state into an operational state (e.g., a higher powered state than the dormant low powered state), the notification component 213 evaluate a current operational status of the material dispenser 208 to determine a service notification 220, where the service notification 220 indicates that the refill container 210 is low on material 212 / senses a level of a material according to a low level/schedule, see also Abstract, para. 0006, 0034), a communications device (see Fig.2A-B, a notification component 213 with a communications device) that transmits data relating to the sensed level of the material to a base station (see para. 0034, the notification component 213  evaluate a current operational status of the material dispenser 208 to determine a service notification 220, the service notification 220 indicate that the refill container 210 is low on material 212 and that the dispenser nozzle 214 is clogged. The 
a processor (see Fig. 5, Network Device 510 with a CPU/a processor, see also Fig.7, device 712 includes at least one processing unit 716) that receives data from the base station and performs one or more operations based on the data (see Fig.5, the maintenance management device 508 communicate over a network utilizing the communication connection 512, the maintenance management device 508 upload 514 the service notification data over the network to a computing device 510); 
wherein one said operation comprises sending a notification advising of the sensed level of material in a material dispenser or a material receptacle to a user (see para. 0040, the maintenance management device 508 may have collected and stored (e.g., within memory of the maintenance management device 508) service notifications from hygiene devices as service notification data, and the maintenance management device 508 upload 514 the service notification data over the network to a computing device of a user, see also Fig.5, Fig.7, para. 0047, 0052, the maintenance management device 508 is able to communicate over a network utilizing the communication connection 512, the maintenance management device 508 upload 514 the service notification data, the service notifications from hygiene devices, over the network to a user of the computing device 712, see also para. 0007, 0027, a user is notified that the hygiene device received the service notification request but does not require maintenance given its current operational status or on other cases needs maintenance).  

Although O’Toole disclose a communications device that transmits data relating to the sensed level of the material to a base station; 

O’Toole however does not explicitly disclose a communications device that transmits data to a base station at the selected rate “according to the schedule”; 

McFarland however disclose a communications device that transmits data to a base station at the selected rate “according to the schedule”  (see para. 0027, 0046, 0053, The network may automatically identify problematic conditions associated with operating building equipment. The various parameters monitored each may be sensed by a sensor on a wireless radio. The wireless radio {a communications device} transmit the value of the parameter to the network, either periodically  {transmits data to a base station at the selected rate “according to the schedule”} or upon being queried by the network or sensing an out of specification value. Also, he wireless radios employ active and/or passive technology. The wireless radios {a communications device}  go active to transmit their current location or sensor readings on a periodic basis, such as every half hour or hour,  transmits data to a base station at the selected rate “according to the schedule”). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a communications device that transmits data to a base station at the selected rate “according to a schedule”, as taught by McFaeland, in the system of O’Toole, so as to transmit the value of the parameter to the network periodically, that is transmit sensor readings on a periodic basis, such as every half hour or hour, see Rodoni, paragraph 0037.

As per claim 13, claim 13 is rejected the same way as claim 9. O’Toole further disclose a non-transitory computer-readable medium storing instructions thereon, a computer (see Fig.5, 0040, 0041, a computer-readable medium comprising processor-executable instructions configured to implement one or statistics (e.g., a number of dispense events since installation of a refill reservoir or since the supply reservoir was last refilled)); and  sending a notification relating to the data received from the one or more sensors to a user (see Fig.7, para. 0041, 0047, 0050, the maintenance management device 508 establish a communication connection 512 with the network device 510, the maintenance management device 508 is be able to communicate over a network utilizing the communication connection 512, the maintenance management device 508 upload 514 the service notification data over the network to a user of the computing device 712, see also para. 0027, a user is notified that the hygiene device received the service notification request but does not require maintenance given its current operational status or on other cases needs maintenance).  

As per claim 17, O’Toole disclose A method for remote monitoring of at least one parameter of a facility, comprising: 
disposing an electronic sensing device in or on a container of the facility, wherein the electronic sensing device directly senses a level of a material in the container at a selected rate according to a schedule (see Fig.2A-B, a notification component 213 with a sensing device, the RFID component 219 interfacing with the notification component 213, see Fig.2A-B, Fig.4, a hygiene device 208, see para. 
transmitting data relating to the sensed level of the material to a base station (see para. 0034, the notification component 213  evaluate a current operational status of the material dispenser 208 to determine a service notification 220, the service notification 220 indicate that the refill container 210 is low on material 212 and that the dispenser nozzle 214 is clogged. The maintenance management device 206 may display a textual alert 222 based upon the service notification 220 to the housekeeper 202 (e.g., the textual alert 222 may be displayed through a screen of the maintenance management device 206 {a base station}); and 
using a microcontroller (see Fig.2A-B, the notification component 213 with a CPU/a microcontroller) to executes a control algorithm that implements the schedule to control operation of the sensing device and the communications device (see para. 0034, the RFID component 219 transition the notification component 213 from the dormant low powered state into an operational state (e.g., a higher powered state than the dormant low powered state), the notification component 213 evaluate a current operational status of the material dispenser 208 to determine a service notification 220, the service notification 220 indicate that the refill container 210 is low on material 212, executes a control algorithm that implements the schedule, the refill container 210 is low on material 212)
using a processor (see Fig.2A-B, the notification component 213 with a CPU/a processor)  to perform one or more operations based on the data (see para. 0034, the RFID component 219 transition the notification component 213 from the dormant low powered state into an operational state (e.g., a higher powered state than the dormant low powered state), the notification component 213 evaluate a current operational status of the material dispenser 208 to determine a service notification 220, the service notification 220 indicate that the refill container 210 is low on material 212); 


O’Toole however does not explicitly disclose a communications device that transmits data to a base station at the selected rate “according to the schedule”; 

McFarland however disclose a communications device that transmits data to a base station at the selected rate “according to the schedule”  (see para. 0027, 0046, 0053, The network may automatically identify problematic conditions associated with operating building equipment. The various parameters monitored each may be sensed by a sensor on a wireless radio. The wireless radio {a communications device} transmit the value of the parameter to the network, either periodically  {transmits data to a base station at the selected rate “according to the schedule”} or upon being queried by the network or sensing an out of specification value. Also, he wireless radios employ active and/or passive technology. The wireless radios {a communications device}  go active to transmit their current location or sensor readings on a periodic basis, such as every half hour or hour,  transmits data to a base station at the selected rate “according to the schedule”). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a communications device that transmits data to a base station at the selected rate “according to a schedule”, as taught by McFaeland, in the system of O’Toole, so as to transmit the value of the parameter to the network periodically, that is transmit sensor readings on a periodic basis, such as every half hour or hour, see McFaeland, paragraph 0037.


XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Third Rejection
Claims 1, 9, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over O’Toole et al. (US Pub. No.: 2016/0180688), and further in view of Kates (US Pub. No.: 2007/0063833).

As per claim 1, O’Toole disclose A material sensor (see Fig.2A-B, Fig.4, a system 200), comprising: 
an electronic circuit (see Fig.2A-B, a passive RFID component 219 interfacing with a notification component 213) including a sensing device  (see Fig.2A-B, a notification component 213 with a sensing device,  the RFID component 219 interfacing with the notification component 213) that directly senses a level of a material in a container at a selected rate according to a schedule (see Fig.2A-B, Fig.4, a hygiene device 208, see para. 0034, the service notification request 218  comprise a signal that energizes the passive RFID component 219 so that the RFID component 219  transition the notification component 213 from the dormant low powered state into an operational state (e.g., a higher powered state than the dormant low powered state), the notification component 213 evaluate a current operational status of the material dispenser 208 to determine a service notification 220, where the service notification 220 indicates that the refill container 210 is low on material 212 / senses a level of a material according to a   low level/schedule, see also Abstract, para. 0006, 0034); 
a communications device (see Fig.2A-B, a notification component 213 with a communications device) that transmits data relating to the sensed level of the material to a base station (see para. 0034, the notification component 213  evaluate a current operational status of the material dispenser 208 to determine a service notification 220, the service notification 220 indicate that the refill container 210 is low on material 212 and that the dispenser nozzle 214 is clogged. The maintenance management device 206 may display a textual alert 222 based upon the service notification 220 to the housekeeper 202 (e.g., the ; and 
a microcontroller (see Fig.2A-B, the notification component 213 with a CPU/a microcontroller) that executes a control algorithm that implements the schedule to control operation of the sensing device and the communications device (see para. 0034, the RFID component 219 transition the notification component 213 from the dormant low powered state into an operational state (e.g., a higher powered state than the dormant low powered state), the notification component 213 evaluate a current operational status of the material dispenser 208 to determine a service notification 220, the service notification 220 indicate that the refill container 210 is low on material 212, executes a control algorithm that implements the schedule, the refill container 210 is low on material 212).

Although O’Toole disclose a communications device that transmits data relating to the sensed level of the material to a base station; 

O’Toole however does not explicitly disclose a communications device that transmits data to a base station at the selected rate “according to the schedule”; 

Kates however disclose a communications device that transmits data to a base station at the selected rate “according to the schedule”  (see Fig.6, Fig.7, para. 0061, In FIG. 7, a power up block 701 is followed by an initialization block 702. After initialization, the sensor unit 102 enters a low-power sleep mode. If a fault occurs during the sleep mode (e.g., the tamper sensor is activated), then the process enters a wake-up block 704 followed by a transmit fault block 705. If no fault occurs during the sleep period, then when the specified sleep period has expired, the process enters a block 706 where the sensor unit 102 takes a sensor reading from the sensor(s) 201. The sensor data is subsequently sent to the monitoring computer 113 in a report block 707. After reporting, the sensor unit 102 enters a listen block 708 where the sensor unit 102 listens for a relatively short period of time for instructions from monitoring computer 708. If an instruction is received, then the sensor unit 102 performs the 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a communications device that transmits data to a base station at the selected rate “according to a schedule”, as taught by Kates, in the system of O’Toole, so that a sensor unit communicates with the base unit and provides data regarding the anomalous condition or send a report on a scheduled basis, such as every half hour or hour, see Kates, paragraphs 6-10.

As per claim 9, O’Toole  A system, comprising: at least one material sensor (see Fig.2A-B, Fig.4, a system 200, a passive RFID component 219 interfacing with a notification component 213) including a sensing device  (see Fig.2A-B, a notification component 213 with a sensing device,  the RFID component 219 interfacing with the notification component 213) that directly senses a level of a material in a container at a selected rate according to a schedule (see Fig.2A-B, Fig.4, a hygiene device 208, see para. 0034, the service notification request 218  comprise a signal that energizes the passive RFID component 219 so that the RFID component 219  transition the notification component 213 from the dormant low powered state into an operational state (e.g., a higher powered state than the dormant low powered state), the notification component 213 evaluate a current operational status of the material dispenser 208 to determine a service notification 220, where the service notification 220 indicates that the refill container 210 is low on material 212 / senses a level of a material according to a low level/schedule, see also Abstract, para. 0006, 0034), a communications device (see Fig.2A-B, a notification component 213 with a communications device) that transmits data relating to the sensed level of the material to a base station (see para. 0034, the notification component 213  evaluate a current operational status of the material dispenser 208 to determine a service notification 220, the service notification 220 indicate that the refill container 210 is low on material 212 and that the dispenser nozzle 214 is clogged. The 
a processor (see Fig. 5, Network Device 510 with a CPU/a processor, see also Fig.7, device 712 includes at least one processing unit 716) that receives data from the base station and performs one or more operations based on the data (see Fig.5, the maintenance management device 508 communicate over a network utilizing the communication connection 512, the maintenance management device 508 upload 514 the service notification data over the network to a computing device 510); 
wherein one said operation comprises sending a notification advising of the sensed level of material in a material dispenser or a material receptacle to a user (see para. 0040, the maintenance management device 508 may have collected and stored (e.g., within memory of the maintenance management device 508) service notifications from hygiene devices as service notification data, and the maintenance management device 508 upload 514 the service notification data over the network to a computing device of a user, see also Fig.5, Fig.7, para. 0047, 0052, the maintenance management device 508 is able to communicate over a network utilizing the communication connection 512, the maintenance management device 508 upload 514 the service notification data, the service notifications from hygiene devices, over the network to a user of the computing device 712, see also para. 0007, 0027, a user is notified that the hygiene device received the service notification request but does not require maintenance given its current operational status or on other cases needs maintenance).  

Although O’Toole disclose a communications device that transmits data relating to the sensed level of the material to a base station; 

O’Toole however does not explicitly disclose a communications device that transmits data to a base station at the selected rate “according to the schedule”; 

Kates however disclose a communications device that transmits data to a base station at the selected rate “according to the schedule”  (see Fig.6, Fig.7, para. 0061, In FIG. 7, a power up block 701 is followed by an initialization block 702. After initialization, the sensor unit 102 enters a low-power sleep mode. If a fault occurs during the sleep mode (e.g., the tamper sensor is activated), then the process enters a wake-up block 704 followed by a transmit fault block 705. If no fault occurs during the sleep period, then when the specified sleep period has expired, the process enters a block 706 where the sensor unit 102 takes a sensor reading from the sensor(s) 201. The sensor data is subsequently sent to the monitoring computer 113 in a report block 707. After reporting, the sensor unit 102 enters a listen block 708 where the sensor unit 102 listens for a relatively short period of time for instructions from monitoring computer 708. If an instruction is received, then the sensor unit 102 performs the instructions, otherwise, the process returns to the sleep block 703, see also para. 0008, at programmed intervals, the sensor also "wakes up" and sends status information to the base unit  and then listens for commands for a period of time). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a communications device that transmits data to a base station at the selected rate “according to a schedule”, as taught by Kates, in the system of O’Toole, so that a sensor unit communicates with the base unit and provides data regarding the anomalous condition or send a report on a scheduled basis, such as every half hour or hour, see Kates, paragraphs 6-10.

As per claim 13, claim 13 is rejected the same way as claim 9. O’Toole further disclose a non-transitory computer-readable medium storing instructions thereon, a computer (see Fig.5, 0040, 0041, a computer-readable medium comprising processor-executable instructions configured to implement one or more of the techniques presented, see also para. 0005, a computing device carried by a user such as a housekeeper or attached to a maintenance cart comprising supplies used by the housekeeper), direct the computer to control operation including one or more of: receiving data from one or more sensor; storing the data; analyzing the data (see Fig.5, para. 0040-0041; The maintenance management device 508 may have collected and stored (e.g., within memory of the maintenance management device 508) service notifications from hygiene devices as service notification data, the maintenance management device 508 have collected and stored (e.g., within memory of the maintenance management device 508) service notifications from hygiene devices as service notification data)); determining statistics from the data (see Fig.1-7, para. 0006, 0024, 0027, The service notification may comprise information regarding a battery status of batteries disposed within the hygiene device, supply status (e.g., indicating an amount of fluid, paper towels, etc. contained within a supply reservoir and dispensed via the hygiene device), hygiene device usage statistics (e.g., a number of dispense events since installation of a refill reservoir or since the supply reservoir was last refilled)); and  sending a notification relating to the data received from the one or more sensors to a user (see Fig.7, para. 0041, 0047, 0050, the maintenance management device 508 establish a communication connection 512 with the network device 510, the maintenance management device 508 is be able to communicate over a network utilizing the communication connection 512, the maintenance management device 508 upload 514 the service notification data over the network to a user of the computing device 712, see also para. 0027, a user is notified that the hygiene device received the service notification request but does not require maintenance given its current operational status or on other cases needs maintenance).  

As per claim 17, O’Toole disclose A method for remote monitoring of at least one parameter of a facility, comprising: 

transmitting data relating to the sensed level of the material to a base station (see para. 0034, the notification component 213  evaluate a current operational status of the material dispenser 208 to determine a service notification 220, the service notification 220 indicate that the refill container 210 is low on material 212 and that the dispenser nozzle 214 is clogged. The maintenance management device 206 may display a textual alert 222 based upon the service notification 220 to the housekeeper 202 (e.g., the textual alert 222 may be displayed through a screen of the maintenance management device 206 {a base station}); and 
using a microcontroller (see Fig.2A-B, the notification component 213 with a CPU/a microcontroller) to executes a control algorithm that implements the schedule to control operation of the sensing device and the communications device (see para. 0034, the RFID component 219 transition the notification component 213 from the dormant low powered state into an operational state (e.g., a higher powered state than the dormant low powered state), the notification component 213 evaluate a current operational status of the material dispenser 208 to determine a service notification 220, the service notification 220 indicate that the refill container 210 is low on material 212, executes a control algorithm that implements the schedule, the refill container 210 is low on material 212)
using a processor (see Fig.2A-B, the notification component 213 with a CPU/a processor)  to perform one or more operations based on the data (see para. 0034, the RFID component 219 transition 
wherein one said operation comprises sending a notification advising of the sensed level of the material in the container to a user (see Fig.5, Fig.7, para. 0047, 0052, the maintenance management device 508 is able to communicate over a network utilizing the communication connection 512, the maintenance management device 508 upload 514 the service notification data, the service notifications from hygiene devices, over the network to a user of the computing device 712, see also para. 0007, 0027, a user is notified that the hygiene device received the service notification request but does not require maintenance given its current operational status or on other cases needs maintenance).  

Although O’Toole disclose a communications device that transmits data relating to the sensed level of the material to a base station; 

O’Toole however does not explicitly disclose a communications device that transmits data to a base station at the selected rate “according to the schedule”; 

Kates however disclose a communications device that transmits data to a base station at the selected rate “according to the schedule”  (see Fig.6, Fig.7, para. 0061, In FIG. 7, a power up block 701 is followed by an initialization block 702. After initialization, the sensor unit 102 enters a low-power sleep mode. If a fault occurs during the sleep mode (e.g., the tamper sensor is activated), then the process enters a wake-up block 704 followed by a transmit fault block 705. If no fault occurs during the sleep period, then when the specified sleep period has expired, the process enters a block 706 where the sensor unit 102 takes a sensor reading from the sensor(s) 201. The sensor data is subsequently sent to the monitoring computer 113 in a report block 707. After reporting, the sensor unit 102 enters a listen block 708 where the sensor unit 102 listens for a relatively short period of time for instructions from 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a communications device that transmits data to a base station at the selected rate “according to a schedule”, as taught by Kates, in the system of O’Toole, so that a sensor unit communicates with the base unit and provides data regarding the anomalous condition or send a report on a scheduled basis, such as every half hour or hour, see Kates, paragraphs 6-10.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Fourth Rejection
Claims 1, 9, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over O’Toole et al. (US Pub. No.: 2016/0180688), and further in view of Johnson et al. (US Patent No.: 6,553,336).

As per claim 1, O’Toole disclose A material sensor (see Fig.2A-B, Fig.4, a system 200), comprising: 
an electronic circuit (see Fig.2A-B, a passive RFID component 219 interfacing with a notification component 213) including a sensing device  (see Fig.2A-B, a notification component 213 with a sensing device,  the RFID component 219 interfacing with the notification component 213) that directly senses a level of a material in a container at a selected rate according to a schedule (see Fig.2A-B, Fig.4, a hygiene device 208, see para. 0034, the service notification request 218  comprise a signal that energizes the passive RFID component 219 so that the RFID component 219  transition the notification component 213 from the dormant low powered state into an operational state (e.g., a higher powered state than the dormant low powered state), the notification component 213 evaluate a current operational status of the 
a communications device (see Fig.2A-B, a notification component 213 with a communications device) that transmits data relating to the sensed level of the material to a base station (see para. 0034, the notification component 213  evaluate a current operational status of the material dispenser 208 to determine a service notification 220, the service notification 220 indicate that the refill container 210 is low on material 212 and that the dispenser nozzle 214 is clogged. The maintenance management device 206 may display a textual alert 222 based upon the service notification 220 to the housekeeper 202 (e.g., the textual alert 222 may be displayed through a screen of the maintenance management device 206 {a base station})); and 
a microcontroller (see Fig.2A-B, the notification component 213 with a CPU/a microcontroller) that executes a control algorithm that implements the schedule to control operation of the sensing device and the communications device (see para. 0034, the RFID component 219 transition the notification component 213 from the dormant low powered state into an operational state (e.g., a higher powered state than the dormant low powered state), the notification component 213 evaluate a current operational status of the material dispenser 208 to determine a service notification 220, the service notification 220 indicate that the refill container 210 is low on material 212, executes a control algorithm that implements the schedule, the refill container 210 is low on material 212).

Although O’Toole disclose a communications device that transmits data relating to the sensed level of the material to a base station; 

O’Toole however does not explicitly disclose a communications device that transmits data to a base station at the selected rate “according to the schedule”; 

Johnson however disclose a communications device that transmits data to a base station at the selected rate “according to the schedule”  (see Fig.1,  col.4 lines 14-24, col. 5 lines 45-55, transducers 10 each basically include a low-power sleep state, an active state and an install state. The primary state is the sleep state, where the transducer preferably remains a majority of the time to maximize battery life. The transducer automatically enters the active state from the sleep state periodically (e.g., approximately every fifteen seconds) to sample sensing element input, to determine the presence of a state change for the monitored asset or object and to track the passage of time. The transducer inputs and outputs are organized as channels, where each monitored input is a sensor channel, and each output is an actuator channel. A state change occurs when an input for the monitored object changes between off and on conditions. When a state change is detected on any of the monitored channels, the transducer sends a channel update message or report to the transducer control module, see also col.6 lines 12, 35-43, the transducer further periodically transmits a status message to the transducer control module to indicate the state of its internal system (e.g., approximately every fifteen minutes to conserve power, but this is adjusted by the transducer control module). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a communications device that transmits data to a base station at the selected rate “according to a schedule”, as taught by Johnson, in the system of O’Toole, so as to utilize a wireless on/off keyed protocol for communication between sensors and a sensor control module to facilitate remote monitoring, see Johnson,col.2 lines 35-44.

As per claim 9, O’Toole  A system, comprising: at least one material sensor (see Fig.2A-B, Fig.4, a system 200, a passive RFID component 219 interfacing with a notification component 213) including a sensing device  (see Fig.2A-B, a notification component 213 with a sensing device,  the RFID component 219 interfacing with the notification component 213) that directly senses a level of a material in a container at a selected rate according to a schedule (see Fig.2A-B, Fig.4, a hygiene device 208, see para. 0034, the service notification request 218  comprise a signal that energizes the passive RFID component 
a processor (see Fig. 5, Network Device 510 with a CPU/a processor, see also Fig.7, device 712 includes at least one processing unit 716) that receives data from the base station and performs one or more operations based on the data (see Fig.5, the maintenance management device 508 communicate over a network utilizing the communication connection 512, the maintenance management device 508 upload 514 the service notification data over the network to a computing device 510); 


Although O’Toole disclose a communications device that transmits data relating to the sensed level of the material to a base station; 

O’Toole however does not explicitly disclose a communications device that transmits data to a base station at the selected rate “according to the schedule”; 

Johnson however disclose a communications device that transmits data to a base station at the selected rate “according to the schedule”  (see Fig.1,  col.4 lines 14-24, col. 5 lines 45-55, transducers 10 each basically include a low-power sleep state, an active state and an install state. The primary state is the sleep state, where the transducer preferably remains a majority of the time to maximize battery life. The transducer automatically enters the active state from the sleep state periodically (e.g., approximately every fifteen seconds) to sample sensing element input, to determine the presence of a state change for the monitored asset or object and to track the passage of time. The transducer inputs and outputs are organized as channels, where each monitored input is a sensor channel, and each output is an actuator channel. A state change occurs when an input for the monitored object changes between off and on 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a communications device that transmits data to a base station at the selected rate “according to a schedule”, as taught by Johnson, in the system of O’Toole, so as to utilize a wireless on/off keyed protocol for communication between sensors and a sensor control module to facilitate remote monitoring, see Johnson,col.2 lines 35-44.

As per claim 13, claim 13 is rejected the same way as claim 9. O’Toole further disclose a non-transitory computer-readable medium storing instructions thereon, a computer (see Fig.5, 0040, 0041, a computer-readable medium comprising processor-executable instructions configured to implement one or more of the techniques presented, see also para. 0005, a computing device carried by a user such as a housekeeper or attached to a maintenance cart comprising supplies used by the housekeeper), direct the computer to control operation including one or more of: receiving data from one or more sensor; storing the data; analyzing the data (see Fig.5, para. 0040-0041; The maintenance management device 508 may have collected and stored (e.g., within memory of the maintenance management device 508) service notifications from hygiene devices as service notification data, the maintenance management device 508 have collected and stored (e.g., within memory of the maintenance management device 508) service notifications from hygiene devices as service notification data)); determining statistics from the data (see Fig.1-7, para. 0006, 0024, 0027, The service notification may comprise information regarding a battery status of batteries disposed within the hygiene device, supply status (e.g., indicating an amount of fluid, paper towels, etc. contained within a supply reservoir and dispensed via the hygiene device), hygiene device usage statistics (e.g., a number of dispense events since installation of a refill reservoir or since 

As per claim 17, O’Toole disclose A method for remote monitoring of at least one parameter of a facility, comprising: 
disposing an electronic sensing device in or on a container of the facility, wherein the electronic sensing device directly senses a level of a material in the container at a selected rate according to a schedule (see Fig.2A-B, a notification component 213 with a sensing device, the RFID component 219 interfacing with the notification component 213, see Fig.2A-B, Fig.4, a hygiene device 208, see para. 0034, the service notification request 218  comprise a signal that energizes the passive RFID component 219 so that the RFID component 219  transition the notification component 213 from the dormant low powered state into an operational state (e.g., a higher powered state than the dormant low powered state), the notification component 213 evaluate a current operational status of the material dispenser 208 to determine a service notification 220, where the service notification 220 indicates that the refill container 210 is low on material 212 / senses a level of a material));  
transmitting data relating to the sensed level of the material to a base station (see para. 0034, the notification component 213  evaluate a current operational status of the material dispenser 208 to determine a service notification 220, the service notification 220 indicate that the refill container 210 is low on material 212 and that the dispenser nozzle 214 is clogged. The maintenance management device 206 may display a textual alert 222 based upon the service notification 220 to the housekeeper 202 (e.g., 
using a microcontroller (see Fig.2A-B, the notification component 213 with a CPU/a microcontroller) to executes a control algorithm that implements the schedule to control operation of the sensing device and the communications device (see para. 0034, the RFID component 219 transition the notification component 213 from the dormant low powered state into an operational state (e.g., a higher powered state than the dormant low powered state), the notification component 213 evaluate a current operational status of the material dispenser 208 to determine a service notification 220, the service notification 220 indicate that the refill container 210 is low on material 212, executes a control algorithm that implements the schedule, the refill container 210 is low on material 212)
using a processor (see Fig.2A-B, the notification component 213 with a CPU/a processor)  to perform one or more operations based on the data (see para. 0034, the RFID component 219 transition the notification component 213 from the dormant low powered state into an operational state (e.g., a higher powered state than the dormant low powered state), the notification component 213 evaluate a current operational status of the material dispenser 208 to determine a service notification 220, the service notification 220 indicate that the refill container 210 is low on material 212); 
wherein one said operation comprises sending a notification advising of the sensed level of the material in the container to a user (see Fig.5, Fig.7, para. 0047, 0052, the maintenance management device 508 is able to communicate over a network utilizing the communication connection 512, the maintenance management device 508 upload 514 the service notification data, the service notifications from hygiene devices, over the network to a user of the computing device 712, see also para. 0007, 0027, a user is notified that the hygiene device received the service notification request but does not require maintenance given its current operational status or on other cases needs maintenance).  

Although O’Toole disclose a communications device that transmits data relating to the sensed level of the material to a base station; 



Johnson however disclose a communications device that transmits data to a base station at the selected rate “according to the schedule”  (see Fig.1,  col.4 lines 14-24, col. 5 lines 45-55, transducers 10 each basically include a low-power sleep state, an active state and an install state. The primary state is the sleep state, where the transducer preferably remains a majority of the time to maximize battery life. The transducer automatically enters the active state from the sleep state periodically (e.g., approximately every fifteen seconds) to sample sensing element input, to determine the presence of a state change for the monitored asset or object and to track the passage of time. The transducer inputs and outputs are organized as channels, where each monitored input is a sensor channel, and each output is an actuator channel. A state change occurs when an input for the monitored object changes between off and on conditions. When a state change is detected on any of the monitored channels, the transducer sends a channel update message or report to the transducer control module, see also col.6 lines 12, 35-43, the transducer further periodically transmits a status message to the transducer control module to indicate the state of its internal system (e.g., approximately every fifteen minutes to conserve power, but this is adjusted by the transducer control module). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a communications device that transmits data to a base station at the selected rate “according to a schedule”, as taught by Johnson, in the system of O’Toole, so as to utilize a wireless on/off keyed protocol for communication between sensors and a sensor control module to facilitate remote monitoring, see Johnson,col.2 lines 35-44.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Zusmanis et at (US Pub. 2013/0146501) – see para. 0054, “the controller may include a communications module to communicate status pertaining to the waste product disposal system to a central control system that provides maintenance. The communications module may be wireless, such as cellular, WIFI, BLUETOOTH, etc., or it may be a wired interface. In some embodiments, an audible interface may be used to alert that the waste receptacle is full, needs maintenance, provide verbal instructions”.
Mallett et al (US Pub. No.:2017/0190508) – see para. 0040, “The aforementioned warning system may be provided in one or both of the twin dispensers 22 or dispenser 60 which senses when the supply of bags is below a certain level and issues a warning, whether audible or a flashing light, or sends a wireless signal to a caretaker's email or wireless receiver”.
Schomburg (US Pub. No.:2017/0051486) – see para. 0078-0079, “When the processor determines that service is required, a wireless signal is sent to the service operator (e.g., a restroom rental or leasing company) to inform the service operator that the restroom requires service. The signal can be in any form, including a text message, email, or an alert through a custom monitoring software interface executing on a dispatcher's or service person's computing device (including portable computing devices such as smart phones, tablets and vehicle navigation computers). The message sent by the processor can include the reason(s) for the service call and the data stored in memory”.
York (US Pub. No.:2005/0171634) – Fig.4, para. 0115-0116, “Microcontroller 402 also monitors low paper sensor 424. One method of sensing a low paper condition may be accomplished using a mechanical arm that rides on paper roll 14. As paper from paper roll 14 is dispensed from dispenser 10, paper roll 14 shrinks in size. Eventually such mechanical arm will activate low paper sensor 424 and a low paper signal will be asserted. When microcontroller 402 detects a low paper signal, microcontroller 402 asserts a signal to low paper LED 426 and LED 426 will emit light informing a user that the paper source . 	

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469